Citation Nr: 0914210	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-31 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for tinea versicolor, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971, to include combat duty in Vietnam.
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia.  In that decision, the RO denied reopening of the 
Veteran's previously denied claim for service connection for 
tinea versicolor.  The Veteran filed a notice of disagreement 
with that decision, and after the RO issued a statement of 
the case reflecting adjudication on the merits, he properly 
perfected his appeal.

The Veteran requested a Travel Board hearing on this matter, 
and received notice of the date and location of the May 2009 
hearing.  The Veteran, however, was unable to appear for the 
hearing and did not request the RO to reschedule the hearing.  


FINDING OF FACT

On March 23, 2009, while the adjudication of the Veteran's 
appeal was pending, the Board received information from the 
Anchorage, Alaska RO indicating that the Veteran had died in 
February 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to take further action on the merits of this 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, on March 23, 2009 while the adjudication of 
the Veteran's appeal was pending, the Board received 
information from the Anchorage, Alaska RO indicating that he 
had died on February [redacted], 2009.  A copy of the death 
certificate is in the claims file.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal has become moot by 
virtue of the death of the Veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).


ORDER

The appeal is dismissed.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


